 


110 HR 464 IH: Compassionate Assistance for Rape Emergencies Act
U.S. House of Representatives
2007-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 464 
IN THE HOUSE OF REPRESENTATIVES 
 
January 12, 2007 
Mr. Rothman (for himself, Mrs. Biggert, Mr. Van Hollen, Mrs. Tauscher, Mr. McDermott, Mr. Dingell, Mr. Engel, Mr. Dicks, Mr. Moore of Kansas, Mr. Kirk, Mr. Kennedy, Mr. Stark, Mrs. Christensen, Mr. Farr, Ms. DeGette, Ms. Schakowsky, Mr. Blumenauer, Mr. George Miller of California, Mr. Weiner, Ms. McCollum of Minnesota, Ms. Lee, Mr. Allen, Mr. Shays, Mr. Patrick Murphy of Pennsylvania, Mr. Grijalva, Mrs. Davis of California, Mr. McHugh, Mr. Schiff, Ms. Hirono, Mr. Crowley, Ms. Zoe Lofgren of California, Mr. Boucher, Mr. Fattah, Mr. Frank of Massachusetts, Mr. Al Green of Texas, Mr. Israel, Mr. Boswell, Mr. Tierney, Ms. DeLauro, Mr. Inslee, Mr. Olver, Ms. Berkley, Mr. DeFazio, Mr. Miller of North Carolina, Mr. Cummings, Mr. Berman, Mr. Moran of Virginia, Mr. Nadler, Mr. Abercrombie, Ms. Baldwin, Mr. Castle, Mr. Waxman, Mr. Larsen of Washington, Mrs. Maloney of New York, Mr. Wynn, Mr. Hastings of Florida, Mrs. Capps, Ms. Linda T. Sánchez of California, Mr. Holt, Mr. Lantos, Mr. Sires, Ms. Harman, Mr. Wexler, and Ms. Matsui) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for the provision by hospitals receiving Federal funds through the Medicare Program or Medicaid Program of emergency contraceptives to women who are survivors of sexual assault. 
 
 
1.Short titleThis Act may be cited as the Compassionate Assistance for Rape Emergencies Act of 2007. 
2.FindingsThe Congress finds as follows: 
(1)It is estimated that 25,000 to 32,000 women become pregnant each year as a result of rape or incest. Timely access to emergency contraception could help many of these rape survivors avoid the additional trauma of facing an unintended pregnancy. 
(2)A 1996 study of rape-related pregnancies (published in the American Journal of Obstetrics and Gynecology) found that 50 percent of the pregnancies described in paragraph (1) ended in abortion. 
(3)Surveys have shown that many hospitals do not routinely provide emergency contraception to women seeking treatment after being sexually assaulted. 
(4)The risk of pregnancy after sexual assault has been estimated to be 4.7 percent in survivors who were not protected by some form of contraception at the time of the attack. 
(5)The Food and Drug Administration has declared emergency contraception to be safe and effective in preventing unintended pregnancy if taken in the first 72 hours of sex. 
(6)Medical research strongly indicates that the sooner emergency contraception is administered, the greater the likelihood of preventing unintended pregnancy. 
(7)In light of the safety and effectiveness of emergency contraceptive pills, both the American Medical Association and the American College of Obstetricians and Gynecologists have endorsed more widespread availability of such pills to women of all ages. 
(8)The American College of Emergency Physicians and the American College of Obstetricians and Gynecologists agree that offering emergency contraception to female patients after a sexual assault should be considered the standard of care. 
(9)Approximately one-third of women of reproductive age remain unaware of emergency contraception. Therefore, women who have been sexually assaulted are unlikely to ask for emergency contraception. 
(10)It is essential that all hospitals that provide emergency medical treatment provide emergency contraception as a treatment option to any woman who has been sexually assaulted, so that she may prevent an unintended pregnancy. 
3.Survivors of sexual assault; provision by hospitals of emergency contraceptives without charge 
(a)In GeneralFederal funds may not be provided to a hospital under title XVIII of the Social Security Act or to a State, with respect to services of a hospital, under title XIX of such Act, unless the hospital meets the conditions specified in subsection (b) in the case of— 
(1)any woman who presents at the hospital and states that she is a victim of sexual assault, or is accompanied by someone who states she is a victim of sexual assault; and 
(2)any woman who presents at the hospital whom hospital personnel have reason to believe is a victim of sexual assault. 
(b)Assistance for VictimsThe conditions specified in this subsection regarding a hospital and a woman described in subsection (a) are as follows: 
(1)The hospital promptly provides the woman with medically and factually accurate and unbiased written and oral information about emergency contraception, including information explaining that— 
(A)emergency contraception has been approved by the Food and Drug Administration as an over-the-counter medication for women ages 18 and over and is a safe and effective way to prevent pregnancy after unprotected intercourse or contraceptive failure if taken in a timely manner; 
(B)emergency contraception is more effective the sooner it is taken; and 
(C)emergency contraception does not cause an abortion and cannot interrupt an established pregnancy. 
(2)The hospital promptly offers emergency contraception to the woman, and promptly provides such contraception to her at the hospital on her request. 
(3)The information provided pursuant to paragraph (1) is in clear and concise language, is readily comprehensible, and meets such conditions regarding the provision of the information in languages other than English as the Secretary may establish. 
(4)The services described in paragraphs (1) through (3) are not denied because of the inability of the woman or her family to pay for the services. 
(c)DefinitionsFor purposes of this section: 
(1)The term emergency contraception means a drug, drug regimen, or device that is— 
(A)approved by the Food and Drug Administration to prevent pregnancy; and 
(B)is used postcoitally. 
(2)The term hospital has the meaning given such term in section 1861(e) of the Social Security Act (42 U.S.C. 1395x(e)), and includes critical access hospitals, as defined in section 1861(mm)(1) of such Act (42 U.S.C. 1395x(mm)(1)). 
(3)The term Secretary means the Secretary of Health and Human Services. 
(4)The term sexual assault means coitus in which the woman involved does not consent or lacks the legal capacity to consent. 
(d)Effective Date; Agency CriteriaThis section takes effect upon the expiration of the 180-day period beginning on the date of the enactment of this Act. Not later than 30 days prior to the expiration of such period, the Secretary shall publish in the Federal Register criteria for carrying out this section. 
 
